        Case 1:20-cv-02994-JPC-BCM Document 21 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BARKBOX, INC.,                                                                        11/19/20

             Plaintiff,                                 20-CV-2994 (VM) (BCM)
        -against-
                                                        ORDER
BULLYMAKE LLC,
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons stated during the November 18, 2020 settlement conference, the parties

shall   submit      a   confidential   joint   letter   to   chambers   by   email,     addressed   to

Moses_NYSDChambers@nysd.uscourts.gov, no later than December 4, 2020, updating the

Court as to the status of settlement negotiations.

Dated: New York, New York
       November 19, 2020
                                                SO ORDERED.



                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
